Citation Nr: 0945196	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Attorney John Hunt Morgan


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, a Travel Board hearing was held at the RO 
before one of the undersigned Veterans Law Judges (VLJs).  
That VLJ subsequently issued remand decisions in October 2008 
and May 2009.  In August 2009, the Veteran was afforded 
another Travel Board hearing before another of the 
undersigned VLJs.  Transcripts from both hearings are 
associated with the claims file.  

By law, a Judge who has conducted a hearing must participate 
in the decision as to the issues discussed in the testimony.  
38 U.S.C.A. § 7102(a), 7107(c).  The law also provides that 
proceedings before the Board may be assigned by the Chairman 
to either an individual Veterans Law Judge or a panel of not 
less than three VLJs.  Therefore, the issues herein are being 
decided by a panel of three Judges.  

As noted above, this claim was previously before the Board in 
October 2008 and May 2009, at which times the Board remanded 
the Veteran's claim for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
in active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
his separation from service.

2.  The competent and probative medical evidence of record is 
in approximate balance as to whether the Veteran's tinnitus 
is due to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc..  
He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  Although no 
longer required, he was also asked to submit evidence and/or 
information in his possession to the RO.  Another RO letter 
in December 2008 provided additional detailed information as 
to the hearing loss claim.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2005 rating 
decision, July 2007 and January 2009 SOCs, and January 2009 
SSOC explained the basis for the RO's actions, and the SOCs 
and SSOC provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  We acknowledge that 
the notice letters did not specifically mention the tinnitus 
claim, but any flaw in that regard is rendered moot by the 
disposition as to that issue in the present decision.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  The December 2008 
letter from the RO contained the information required by 
Dingess.
 
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Relevant Law and Factual Background

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss or tinnitus), become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels (db) or 
greater; or when the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the Veteran has 
current hearing loss disability which is causally related to 
service.

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing, and, after an SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  The NOD must be submitted within one year 
after issuance of the rating action being appealed.  38 
C.F.R. § 20.302.  The law requires that a communication from 
a claimant contain certain information to constitute an NOD.  
Specifically, an NOD is defined as a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination of an agency of original jurisdiction (here, 
the RO) and a desire to contest the result.  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Following the receipt of an NOD, the RO is obligated to 
undertake any indicated development or review, and if that 
does not resolve the disagreement, by either a grant or a 
withdrawal of the disagreement, it "shall prepare a 
statement of the case."  38 U.S.C.A. § 7105(d).  It then 
becomes the responsibility of the claimant to complete the 
steps necessary to perfect an appeal, if that is his or her 
desire, by timely filing a "Substantive Appeal.  38 U.S.C.A. 
§ 7105(a). 

In September 2005 the Veteran submitted a statement asking 
for reconsideration of the August 2005 rating decision 
denying service connection for hearing loss and tinnitus.  
The RO considered it to be a new claim instead of an NOD.  
The Board finds that the Veteran's September 2005 statement 
constituted an NOD because it can be reasonably construed as 
disagreement with the August 2005 rating decision and a 
desire for appellate review.  Therefore, the current claim is 
one for service connection and not to reopen a previously 
denied claim.

Upon requesting the Veteran's service treatment records 
(STRs), VA was advised that they are believed to have been 
lost in an accidental 1973 fire at the National Personnel 
Records Center.  In the absence of the presumed destroyed 
service medical records, the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The available records show that at, at his October 1956 
separation examination, the Veteran's hearing was 15/15 
bilaterally on spoken and whispered voice tests.  He was 
assigned a "1" for hearing and ears on his physical profile 
chart, signifying that he was found to not have any 
deficiency in hearing acuity.

VA treatment notes from August 2003 indicate that the Veteran 
complained of diminished hearing, developing over 
approximately 25 years.  There was no history of middle ear 
pathology, and he was being medically followed for dizziness.  
Constant bilateral tinnitus was noted, with a significant 
history of noise exposure.  Pure tone thresholds were in the 
15 dB-to-no-response range bilaterally from 250 to 8000 Hz.  
Speech recognition thresholds were 20 dB bilaterally, and 
word discrimination scores were 96 percent at 65 dB 
bilaterally.  The audiologist opined that test results 
indicated hearing acuity within normal limits bilaterally 
from 250 to 1000 Hz, with severe to profound sensorineural 
hearing loss from 2000 to 8000 Hz.  Functional hearing was 
described by the audiologist as good.  The Veteran was 
counseled that he was a candidate for amplification due to 
abnormal air conduction thresholds starting at 2000 Hz.  An 
appointment was made for a hearing aid fitting.

At an April 2005 VA examination the Veteran denied head/ear 
trauma, ear diseases, and any familial history of hearing 
loss.  He reported being trained to fire anti-aircraft guns 
in service for two-week periods every three to six months, 
and said ear protection was not used.  He said that, as a 
civilian, he had worked in a coal mine for three years and as 
a carpenter for 38 years, during which time he was exposed to 
power saws and hammers without ear protection.  He reported 
not having any recreational noise exposure.  At the 
examination, he reported that he had tinnitus which he first 
noticed after training on the anti-aircraft guns, although he 
could not recall at what point it became permanent.  The 
examiner noted that the tinnitus from service could have been 
temporary, and that the Veteran had significant post-service 
noise exposure.  He could not offer a definitive etiology for 
the tinnitus without resorting to speculation.  The examiner 
added that, if forced to identify an etiology for the 
tinnitus, he would opine that it is the result of 38 years of 
exposure to carpentry noise.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
70
100
LEFT
25
30
85
90
105

Speech audiometry revealed speech recognition ability of 60 
percent bilaterally.  The examiner diagnosed the Veteran with 
mild to profound sensorineural hearing loss at 1000 Hz and 
above on the right, and mild to profound sensorineural 
hearing loss at 1000 Hz on the left.  She wrote that the 
Veteran's hearing loss and tinnitus were less likely as not 
aggravated by or a result of his military service.  The 
examiner noted that the Veteran had not sought medical 
treatment until 2003, and also noted that he had only two 
years of noise exposure in the military versus 38 years of 
post-service noise exposure as a carpenter.

In a statement that was received by the RO in April 2005 and 
dated in March 2005, the Veteran wrote that he had first 
experienced tinnitus in March 1956 on a firing range at 
Montauk Point, New York.  He said that, from that time on, he 
experienced ringing in his ears and hearing loss which became 
progressively worse.  In July 2005 the Veteran wrote that he 
went to a private specialist five years after his discharge 
and that it was recommended that he get hearing aids.

Private audiological testing from September 2005 revealed 
bilateral sensorineural hearing loss and noise loss.  The 
speech recognition threshold was 35 dB on the right and 30 dB 
on the left.  Speech discrimination was 68 percent on the 
right and 64 percent on the left.

July 2006 private treatment notes with S.A.G., M.D., stated 
that the Veteran's hearing loss began when he was assigned to 
the artillery in the Army, and that he was told at his 
discharge examination that he was hard of hearing.  Dr. G 
indicated that the Veteran did not get hearing aids in 1960 
because he could not afford them, and that he had worked odd 
jobs since then, mostly as a carpenter, "which is not that 
noisy."  On examination the anterior rhinoscopy showed 
congestion, the throat was clear, and the ears were intact 
and clear.  Dr. G diagnosed the Veteran with noise induced 
deafness which he felt was more than likely due to exposure 
to loud noise in the Army.  In August 2006, Dr. H wrote that 
an audiogram showed mild to profound hearing loss and that 
the speech recognition threshold was 35 dB for both ears.  
Speech discrimination was 80 percent at 70 dB bilaterally.  
Dr. G opined that the Veteran's hearing loss was consistent 
with past exposure to loud noise.

The Veteran's sister wrote in an October 2006 statement that 
the Veteran had experienced hearing loss for many years, and 
that currently whenever she talked with him he would give an 
answer completely different from what she asked.  His sister 
also wrote that when the Veteran was in the military their 
mother would worry that he would be injured because of his 
hearing problems, and that when he was discharged from the 
military he returned to school to get his high school diploma 
and had difficulty hearing what the teachers said.  

The Veteran's wife wrote in an October 2006 statement that 
when the Veteran went to school in 1958 the teachers noticed 
that he was having trouble hearing, and that an 
ophthalmologist, Dr. P, recommended in 1960 that the Veteran 
obtain hearing aids.  They were unable to get the records 
from Dr. P, because he is deceased.  His wife also wrote that 
the Veteran started to work in construction in 1961.  

The Veteran's brother wrote in October 2006 that the Veteran 
had experienced hearing loss for many years, and that he knew 
of hearing loss from living at home when the Veteran got out 
of the military.  The brother also wrote that when the 
Veteran was in service their mother would worry that he would 
get injured because of his hearing problems, and that when he 
was discharged from the military he returned to school to get 
his high school diploma and had difficulty hearing what the 
teachers said.  R.H. wrote in October 2006 that he served in 
the Army with the Veteran and that they were in basic 
training together at Fort Knox and then served together for 
18 months at Newark. 

The Veteran testified at the January 2008 hearing that the 
ringing in his ears began in March 1956 during artillery 
training in New York.  He further testified that hearing 
protection was not used and that the ringing in his left ear, 
which was the ear closest to the loud noises during his 
service, is worse than the right.  The Veteran indicated that 
there was only a limited amount of noise exposure in his 
post-service work as a carpenter.

In December 2008, the VA examiner who had seen the Veteran in 
April 2005 reviewed the Veteran's claims file and opined that 
it is less likely as not that the current bilateral hearing 
loss and/or tinnitus was caused by or related to military 
noise exposure.  She acknowledged that the normal findings 
from the whispered voice test upon the Veteran's discharge 
cannot necessarily be considered as evidence of normal 
hearing, because they are insensitive to high frequency 
hearing loss.  However, she continued that it is more likely 
than not that a properly administered whispered voice test 
would detect hearing loss significant enough to be noticed by 
family members or to create learning difficulties in a 
classroom setting.  

The examiner noted that the Veteran testified in January 2008 
that he had artillery training twice per year for one week at 
a time, over an 18-month period.  Therefore, she estimated 
that he spent approximately four weeks in such training.  She 
noted that, although the Veteran felt that his in-service 
noise exposure was greater than his post-service occupational 
noise exposure, the National Institute for Occupational 
Safety and Health estimated in 1992 that 87.3 percent of the 
general construction workforce in the Untied States was 
exposed to noise in excess of damaging loudness levels.  In 
addition, the examiner noted that the Veteran's period of 
occupational noise exposure encompassed a much greater time 
period than the noise exposure in service, and that at his 
2003 VA treatment he had reported decreased hearing for 25 
years, which would mean that his hearing loss began 20 years 
after service.  It was also noted that Dr. G's opinion 
appears to be based solely upon information provided by the 
Veteran, and that only the lay opinions provided support for 
the Veteran's contention that his hearing loss was due to his 
service.  The examiner felt that, overall, the evidence shows 
that the Veteran's hearing loss began at a later point in his 
life.

The Veteran testified at the August 2009 hearing that most of 
his carpentry work was on residential jobs, and that the 
loudest tool he used was a power saw.  He also testified that 
some of his 38 years of post-service work was spent doing 
masonry.

III.  Analysis

A.  Bilateral Sensorineural Hearing Loss

After a review of the record, the Board finds that service 
connection for the Veteran's hearing loss has not been 
established.  The record shows that he was exposed to noise 
during his active service, and currently has hearing loss.  
See 38 C.F.R. § 3.385.  Although most of the Veteran's STRs 
are not available, his discharge examination does show that 
his hearing was found to be normal in his physical profile, 
and was 15/15 on spoken and whispered voice tests.  The VA 
examiner noted that, although the normal findings from the 
whispered voice test cannot be considered as evidence of 
normal hearing because they are not sensitive to high 
frequency hearing loss, such a test would more likely than 
not detect hearing loss significant enough to be noticed by 
family members or to create learning difficulties in the 
classroom.  The statements by the Veteran's wife and siblings 
indicate that he had difficulty with his hearing upon his 
discharge from active service, and he and his wife indicated 
that he had private treatment around 1960 at which hearing 
loss was diagnosed.  However, the Board notes that the 
Veteran did not have subsequent treatment for hearing 
difficulty until 2003, at which time he reported having 
difficulty hearing for approximately 25 years.  

We have noted that Dr. G opined in July 2006 that the 
Veteran's hearing loss is more than likely due to exposure to 
loud noise in the Army.  However, that opinion appears from 
the record to be based only upon the Veteran's recounting of 
his own history.  We recognize that a medical opinion cannot 
be rejected solely because it is based upon history supplied 
by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  Moreover, the Court has held that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  The Court has also 
stated that "most of the probative value of a medical 
opinion comes from its reasoning", and that the Board "must 
be able to conclude that a medical expert has applied valid 
medical analysis to the significant facts of the particular 
case in order to reach the conclusion submitted in the 
medical opinion."  Id.  Dr. G's statement did not provide a 
rationale for his opinion that the Veteran's hearing loss is 
service connected.  Therefore, the Board cannot give it 
probative value.  See id.

The Board acknowledges that the study which the VA examiner 
cited as to the noise levels to which carpenters are exposed 
may not be applicable to the Veteran's particular 
occupational history.  However, the Board finds that the VA 
examiner's opinion still has probative value because she 
examined the Veteran, and also based her rationale on the gap 
of over 40 years in which he did not seek treatment for 
hearing loss, as well as his self-report in 2003 of a 25-year 
history of hearing loss.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral sensorineural hearing loss is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hearing loss requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

In view of the foregoing, the evidence preponderates against 
the claim of service connection for bilateral sensorineural 
hearing loss, on either a direct or first-year-after-service 
presumptive basis.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Tinnitus

Having weighed the above evidence both in support and against 
the claim of service connection for tinnitus, the Board 
concludes that the evidence is not against finding in favor 
of the Veteran.  The VA examiner did opine that it is less 
likely than not that the Veteran's tinnitus is a result of 
his military service.  However, the Veteran has consistently 
indicated that his tinnitus began in March 1956 as a result 
of acoustic trauma during in-service training.  While 
tinnitus was not noted at the discharge examination, the 
Board must give a heightened benefit of the doubt to the 
Veteran, since the rest of his STRs are missing.  See O'Hare, 
supra.  

The Board finds the Veteran's statements regarding tinnitus 
in this case are credible.  Tinnitus is subjective, and is 
the kind of condition as to which lay testimony is competent.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As a 
result, the Veteran's lay assertions regarding his 
experiencing tinnitus in service, and the continuity of 
symptomatology of his tinnitus after service, constitute 
competent evidence.  In addition, the record shows that 
various medical providers have accepted that the Veteran 
currently has tinnitus.

In view of the foregoing, the Board finds that the evidence 
is in relative equipoise, and that service connection for 
tinnitus is warranted in this case.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 



_________________________                             
_________________________
     ANDREW J. MULLEN		           S. L. KENNEDY
       Veterans Law Judge			Veterans Law Judge
   Board of Veterans' Appeals		     Board of Veterans' 
Appeals


___________________________
M. SABULSKY
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


